Citation Nr: 1409621	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the San, Juan, the Commonwealth of Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  
In September 2010, the Veteran was scheduled for a Travel Board hearing before the Board.  However, he cancelled the hearing.  

This matter was previously remanded by the Board in May 2012, after the Board granted service connection for additional disability, and in February 2013 and August 2013, for clarifying medical opinion.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay in the adjudication of the Veteran's claim, the Board finds that his appeal must be remanded for additional development.  

In February and August 2013, the Board remanded the issue of entitlement to TDIU for addendum/clarifying opinions to reconcile statements made in a June 2012 VA examination report.  Specifically, the Board requested the June 2012 examiner to address: (a) whether the Veteran's service-connected depressive disorder, alone, is productive of occupational and social impairment with deficiencies in most areas as indicated in the June 2012 examination report (and consistent with a 70 percent schedular rating); and (b) the effect of the Veteran's service-connected depressive disorder on his ability to secure and follow a substantially gainful occupation.  

In a March 2013 VA examination addendum opinion, the examiner opined the Veteran's major depressive disorder did not preclude him from obtaining or securing a substantially gainful occupation as reflected in his separation from his former job which was correlated with the hotel closing down operations.  However, the examiner did not address whether the Veteran's service-connected depressive disorder alone was productive of occupational and social impairment with deficiencies in most areas.  Hence, in August 2013, the Board remanded the matter again for an addendum opinion.  In a November 2013 VA examination addendum opinion, the examiner opined the Veteran's service-connected depressive disorder alone is not productive of occupational impairment as it does not preclude him from obtaining or securing a substantially gainful employment.  

Unfortunately, the November 2013 addendum opinion was non-responsive to the Board's August 2013 remand instructions as it did not address whether the Veteran's depressive disorder was productive of occupational and social impairment with deficiencies in most areas.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  In light of the inadequacies in the March and November 2013 opinions after multiple attempts to secure clarifying opinions, the Board finds that the matter must be remanded again for a new VA examination to adjudicate this appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file any records of VA psychiatric treatment of the Veteran dated since 2010, as well as any non-VA psychiatric treatment records as the Veteran may identify.  

2.  Next, schedule the Veteran for a VA psychiatric examination (if possible, by an examiner other than the June 2012 examiner) to determine the current severity of his depressive disorder.  The examiner must review the claims file in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected depressive disorder.  

The examiner must also comment on the impact of the Veteran's depressive disorder on his ability to secure and follow a substantially gainful occupation.  

A complete rationale for any opinion expressed and conclusion reached should be set forth.  

3.  After the above has been completed and any additional development deemed necessary is accomplished, readjudicate the claim for a TDIU rating.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

